DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2021/0146874 (“Lee”) in view of H. Kwon, U.S. 2018/0118150 (“Kwon”).  Lee discloses a seat airbag (abstract) for a vehicle (paragraph [0002], which is provided at a lateral side of a seat back [0005] to allow a cushion ([0005], fig. 1) thereof to inflate forward and in which a front part of the cushion [0006] is divided into a head chamber ([0007] – [0008]) disposed at an upper level ([0010], fig. 2), a chest chamber (300) disposed at an intermediate level (fig. 2) and a pelvis chamber (210) disposed at a lower level [0046], the seat airbag comprising: 

a second tether (401) connected at a first end (330) thereof to the second end of the first tether and extending downwards and connected at a second end (330) thereof to a lower portion of the chest chamber (fig. 1); and 
a third tether (320, 420) connected at a first end (330) thereof to the second end of the second tether and extending rearwards and secured at a second end (420, P2).  Lee does not disclose the second end of the third tether secured to an inflator.  Kwon teaches a second end of a third tether (205) secured to an inflator (300).  One of ordinary skill in the art at the time the invention was filed would find modifying Lee such that it comprised the connection to an inflator in view of the teachings of Kwon obvious so as to directly disclose fixing the tethers at the seat backside (abstract) specifically at location in that has readily available connections for securing a tether ([0029], [0033]).
In reference to claims 2 – 3 and 15, Lee in view of Kwon further discloses the first to third tethers are connected to one another to form a single cord (400), and wherein the second end of the first tether extends through a first aperture (401) formed in the upper portion of the chest chamber, and the second end of the second tether extends through a second aperture (fig. 2) formed in the lower portion of the chest chamber;
[claim 3] wherein the first end of the first tether is secured to a frame of the seat back (21); and
[claim 15] wherein a lower end of the head chamber (230, fig. 2) and an upper end of the pelvis chamber (210) are connected to each other, and the chest chamber between the head chamber and the pelvis chamber is bent toward a passenger (1, fig. 3).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwon as applied to claim 1 above, and further in view of Song et al. U.S. 2019/0092270 (“Song”).  Lee as modified .

Allowable Subject Matter
Claims 4 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614